Opinion by
Mr. Justice O’Brien,
The appellee filed an action of replevin with bond against the appellants in the office of the prothonotary *626of the'Court of Common Pleas of Erie County. Shortly: thereafter, the appellants were served with the writ of/, replevin. The appellants, however, refused 'to surrender the goods to the sheriff. That same- day,- the court below issued an order requiring the appellant to release the goods to jthe. sheriff .until title was determined. The appellant then filed preliminary objections to the writ of replevin, raising a question of jurisdiction. The issue raised by the preliminary objections remains undetermined. The court below then issued, on appellee’s petition, a rule to show cause why the appellants'should not be-cited for--contempt. ■ ;The appellants then answered' this petition" and, on Novémbef123, 1963, the court below issued a second order5' requiring the appellants to deliver the goods 'to' the' sheriff; this appeal followed.
The ofder appealed from Was interlocutory and not appealable. Bergman v. Straus, 264 Pa. 439, 107 A 810 (1919). The appeal .is merely an attempt to circumvent the proper procedures' in an action of replevin with bond.. There has been iio final adjudication on ' either the question of jurisdiction or the merits of the repiéviri action.' Appellee’S motion to quash' will be granted.
Appeal quashed.